Citation Nr: 0726805	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  03-31 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for skin disability, 
secondary to diabetes mellitus.

2.  Entitlement to service connection for retinopathy, 
secondary to diabetes mellitus. 

3.  Entitlement to service connection for cardiac disability, 
claimed as secondary to diabetes mellitus or PTSD.

4.  Entitlement to a compensable initial rating for erectile 
dysfunction secondary to diabetes mellitus.

5.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

6.  Entitlement to an initial disability rating in excess of 
10 percent for diabetic neuropathy of the right upper 
extremity.

7.  Entitlement to an initial disability rating in excess of 
10 percent for diabetic neuropathy of the left upper 
extremity.

8.  Entitlement to an initial disability rating in excess of 
10 percent for diabetic neuropathy of the right lower 
extremity.

9.  Entitlement to an initial disability rating in excess of 
10 percent for diabetic neuropathy of the left lower 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from June 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating determinations of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issue of entitlement to a higher initial rating 
for PTSD arises from an August 2002 rating decision of the 
RO.  The other issues on appeal arise from an October 2003 
rating decision of the RO.

The August 2002 RO rating action granted service connection 
for PTSD and assigned an initial rating of 30 percent 
effective from December 21, 2001.  The veteran appealed for a 
higher initial rating, and the September 2003 statement of 
the case for this issue continued the 30 percent rating.  A 
December 2005 rating action by the RO granted a 50 percent 
rating for PTSD effective August 15, 2005.  A June 2006 
rating action by the RO subsequently granted a 50 percent 
rating for PTSD effective all the way back to December 21, 
2001, which is the original effective date for service 
connection.  Thus, there are no longer distinct periods on 
appeal with different ratings assigned for PTSD; the PTSD 
issue on appeal is simply entitlement to an initial rating in 
excess of 50 percent for PTSD.

The October 2003 RO rating action granted service connection 
for peripheral neuropathy of each upper and lower extremity 
and assigned a noncompensable rating effective from April 15, 
2003 for each extremity.  The veteran appealed for higher 
initial ratings, and the October 2005 statement of the case 
for these issues continued the noncompensable ratings for 
each extremity.  A June 2006 rating action subsequently 
granted 10 percent ratings for neuropathy of each of the 
extremities, effective from April 15, 2003, which is the 
original effective date for service connection.

The October 2003 RO rating action granted service connection 
for erectile dysfunction as a complication of service-
connected diabetes and assigned a noncompensable rating 
effective from April 15, 2003.  The RO acknowledged, in the 
June 2006 supplemental statement of the case, that a separate 
rating for erectile dysfunction should not have been assigned 
when the pathology was a noncompensable complication 
considered in the veteran's rating for the diabetes disease 
process itself.  Nevertheless, the veteran currently has an 
effective separate noncompensable rating for service 
connected erectile dysfunction and has appealed for a higher 
rating.  Notwithstanding the error in assigning the separate 
rating, the Board addresses this appeal in normal fashion and 
has rendered a decision on the merits.

Additionally, the Board notes that the August 2002 RO rating 
decision additionally denied entitlement to service 
connection for "chemical poisoning."  The RO believed that 
the veteran initiated an appeal of this denial and the issue 
was addressed in the September 2003 statement of the case.  
However, in October 2003 the veteran expressly withdrew the 
appeal for service connection for chemical poisoning; the 
veteran repeated this withdrawal of the issue in May 2005 
correspondence.  The subsequent supplemental statements of 
the case reflect this withdrawal.

Finally, the Board observes that a June 2005 internal RO memo 
of record shows that RO personnel raised the possibility that 
the veteran may be entitled to an earlier effective date for 
the service-connected PTSD.  The memo cites a September 1985 
statement submitted by the veteran which may have raised a 
claim for the psychiatric disability but from which no such 
claim was adjudicated; the September 1985 statement in 
question remains in the claims file.  The Board also observes 
that the record contains a March 1986 psychiatric report 
which may support a diagnosis of PTSD at that time.  Although 
the Board believes that the June 2005 RO discussion of 
potential entitlement to an earlier effective date 
constitutes an initiation of consideration of the issue, it 
is not clear from the record that any further consideration 
has been given to the matter.  This matter is hereby referred 
to the RO for any appropriate action.

The issues of entitlement to service connection for skin 
disability and for heart disease are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The veteran does not currently suffer from diagnosed 
retinopathy of either eye.

2.  The service-connected erectile dysfunction is not 
accompanied by penile deformity.  

3.  The veteran's service-connected PTSD has been productive 
of a disability picture generally characterized by 
occupational and social impairment, with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships; it has not been generally characterized by 
such symptoms as: obsessional rituals which interfere with 
routine activities, illogical/obscure/irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, significant unprovoked violence, 
spatial disorientation, or neglect of personal appearance and 
hygiene.

4.  The evidence reflects that the peripheral neuropathy of 
the veteran's lower extremities manifests in mild paralysis, 
causing some sensory deficit with pain, but without atrophy 
or abnormal motor function.

5.  The evidence reflects that prior to September 21, 2005, 
the peripheral neuropathy of the veteran's upper extremities 
manifested in mild paralysis, causing some sensory deficit 
with pain, but without atrophy or abnormal motor function.

6.  The evidence reflects that from September 21, 2005, the 
peripheral neuropathy of the veteran's upper extremities has 
manifested in moderate paralysis of each ulnar nerve, in both 
the major and minor upper extremities, causing sensory and 
motor deficit with pain but without atrophy or severe 
incomplete paralysis.


CONCLUSIONS OF LAW

1.  Retinopathy was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in such service.  Neither has any retinopathy 
been caused or aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2006).

2.  The criteria for entitlement to a compensable disability 
rating for erectile dysfunction have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.115(b), Diagnostic Code 7599-7522 (2006).

3.  The criteria for entitlement to a disability rating in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.130, Diagnostic Code 9411 (2006).

4.  The criteria for entitlement to ratings in excess of 10 
percent for peripheral neuropathy of each lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.124a, Diagnostic Code 8520 
(2006).

5.  The criteria for entitlement to ratings in excess of 10 
percent for peripheral neuropathy of each upper extremity 
have not been met for the period prior to September 21, 2005.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.124a, Diagnostic Codes 8515, 8516 (2006).

6.  The criteria for entitlement to a rating of 30 percent, 
but no higher, for peripheral neuropathy of the major upper 
extremity have been met for the period from September 21, 
2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.124a, Diagnostic Codes 8515, 8516 (2006).

7.  The criteria for entitlement to a rating of 20 percent, 
but no higher, for peripheral neuropathy of the minor upper 
extremity have been met for the period from September 21, 
2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.124a, Diagnostic Codes 8515, 8516 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits sought.

In a February 2002 letter, the claimant was informed of the 
information and evidence necessary to warrant entitlement to 
service connection for disabilities including PTSD.  Since 
the issue of entitlement to an increased initial rating for 
PTSD in this case is a downstream issue from that of service 
connection for PTSD (for which a VCAA letter was duly sent in 
February 2002), another VCAA notice is not required for that 
issue.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  In any event, the 
Board observes that an April 2005 letter to the claimant 
addressed the information and evidence necessary to warrant 
entitlement to a higher rating.

In a June 2003 letter, the claimant was informed of the 
information and evidence necessary to warrant additional new 
ratings for complications of service-connected diabetes, 
including peripheral neuropathy of the upper and lower 
extremities and erectile dysfunction.  An April 2005 letter 
provided VCAA notice regarding the information and evidence 
necessary to warrant higher ratings for these disabilities.  
Another April 2005 letter notified the claimant of the 
information and evidence necessary to demonstrate entitlement 
to service connection providing an additional rating for 
diabetic retinopathy.

Moreover, in these letters the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that different aspects of VCAA notice were 
fulfilled in different letters of arguably varying 
timeliness.  However, any timing defects have been remedied 
by the fact that all of the VCAA letters were sent to the 
appellant prior to multiple readjudications of this matter, 
including most recently the RO's readjudication of the issue 
in connection with the issuance of a June 2006 supplemental 
statement of the case and again for a September 2006 
supplemental statement of the case.  Thus, the appellant was 
provided with ample time to benefit from the notices prior to 
the most recent RO adjudication of the case.  The VCAA 
notices were therefore effectively timely.  See Pelegrini v. 
Principi, 18 Vet.App. 112 (2004).

The Board also notes that the VCAA letters cited above 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was advised of the need to produce 
evidence in support of his claims, that it was the 
appellant's responsibility to make sure that such evidence 
was received by the RO, and that the appellant needed to 
inform the RO about any medical evidence not yet submitted.  
The Board believes that a reasonable inference from such 
communication was that the veteran must furnish any pertinent 
evidence that the veteran may have.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been effectively 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, there has been no notice of the types 
of evidence necessary to establish specific disability 
ratings for the disabilities on appeal, nor has there been 
notice of the types of evidence necessary to establish an 
effective date for any rating that may be granted.  Despite 
the inadequate notice provided to the appellant, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  As the Board finds 
below that service connection is not warranted for diabetic 
retinopathy, no new ratings or effective dates will be 
assigned for that issue and any questions of notice 
pertaining to such assignments are rendered moot.  With 
regard to the claims for entitlement to increased ratings, 
there is ample evidence of record and the Board finds below 
that increased ratings are not warranted; no new effective 
dates will be assigned and any questions as to such 
assignments are rendered moot.  In any event, the veteran's 
representative has presented arguments in support of this 
appeal as recently as February 2007 and May 2007, and there 
is no indication that there is any outstanding existing 
evidence yet to be submitted in support of the claims at 
issue in this appeal.

Furthermore, with regard to all issues other then the skin 
disability and cardiac disability issues, the Board finds 
that there has been substantial compliance with the 
assistance provisions set forth in the law and regulations.  
The record as it stands includes sufficient competent 
evidence.  All available pertinent records, in-service, 
private, and VA, have been obtained and associated with the 
claims folder; the veteran's records in the custody of the 
Social Security Administration have likewise been obtained 
and associated with the claims folder.  The veteran has also 
been afforded several VA examinations in connection with his 
claims.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as available and 
relevant to the issues on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
these claims.



Service Connection

This case involves a claim of entitlement to service 
connection.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Finally, service 
connection is warranted for a disability which is proximately 
due to, or the result of, a service-connected disease or 
injury.  38 C.F.R. § 3.310.  The Court has also held that 
service connection can be granted for a disability that is 
aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet.App. 439 (1995) (en banc).

The veteran claims entitlement to diabetic retinopathy as 
secondary to his service-connected diabetes pathology.  
However, significantly, the record shows that the veteran 
does not currently suffer from retinopathy.  The veteran's 
eyes were examined during a July 2003 VA examination, with 
both eyes being evaluated as clinically normal including as 
observed with a funduscope.  In August 2003 the veteran was 
provided a VA fee-basis examination by an ophthalmology 
specialist; in the examination report, the ophthalmologist 
expressly indicated that there was "no retinopathy" in the 
veteran's eyes.  The specialist did diagnose an 
ophthalmic/retinal migraine as responsible for the veteran's 
symptoms.

A July 2005 record of an outpatient consultation with a VA 
optometrist shows that the veteran was diagnosed with 
refractive error, early cataracts, dry eyes, and early 
conjunctivitis.  Expressly, the report shows that the veteran 
was found to have "no retinopathy."

During a March 2006 VA examination, the veteran's eyes were 
again examined and both eyes were evaluated as clinically 
normal including as observed with a funduscope.  In April 
2006 the veteran was again afforded a VA fee-basis 
examination by an ophthalmologist; in this examination report 
the ophthalmologist re-confirmed the diagnoses of ophthalmic 
migraine and, significantly, once again found that the 
veteran's eyes did not have retinopathy.

There is no competent medical evidence of record which shows 
a diagnosis of retinopathy, and there is ample competent 
medical evidence which probatively shows that the veteran 
does not have retinopathy in either eye.  The Board 
acknowledges that the veteran himself asserts that he suffers 
from diabetic retinopathy.  However, while the veteran as a 
lay person is competent to provide evidence regarding injury 
and symptomatology, he is not competent to provide evidence 
regarding diagnosis.  See Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Only a medical professional can provide evidence 
of diagnosis of a disease or disorder.  In this case, the 
medical professional evidence shows that there is no 
retinopathy of the veteran's eyes.  Thus, the Board finds 
that the probative evidence of record offers no basis for 
finding that the veteran suffers from retinopathy.  Service 
connection cannot be established without a current chronic 
disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  
Thus, service connection cannot be granted for diabetic 
retinopathy in this case.

Increased Ratings

The present appeal involves the veteran's claims of 
entitlement to higher initial disability ratings for service 
connected disabilities.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in all of 
the increased rating claims in the instant case, the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet.App. 119 (1999).

Entitlement to a compensable initial rating for erectile 
dysfunction secondary to diabetes mellitus

The veteran's erectile dysfunction has been evaluated under 
the provision of Diagnostic Code 7599-7522.  Diagnostic Code 
7599 is used to identify genitourinary system disabilities 
that are not specifically listed in the Schedule, but are 
rated by analogy to similar disabilities under the Schedule.  
See 38 C.F.R. §§ 4.20, 4.27.  Diagnostic Code 7522 provides a 
20 percent rating for deformity of the penis with loss of 
erectile power.  This is a conjunctive set of criteria.  Both 
must be present to warrant compensation at the sole 
authorized level.

In this case, while there is clear evidence of loss of 
erectile power (for which special monthly compensation based 
on the loss of use of a creative organ has been granted), the 
clinical findings do not show that the veteran has a penile 
deformity.

A March 2006 VA examination report pertaining the veteran's 
diabetes complications includes recent findings relevant to 
the veteran's erectile dysfunction.  This report acknowledges 
the veteran's report of loss of erectile power, but contains 
a clear and specific report of the physician's examination of 
the genitalia which makes no suggestion of any deformity.  It 
is clearly stated in the report that "Examination of the 
penis reveals normal findings.  Examination of the testicles 
reveals normal findings."  This clear indication that the 
genitalia is not deformed reflects the competent findings of 
a medical professional and is therefore probative.  Indeed, 
there is no contradictory indication anywhere in the record 
and the veteran himself has made no contention that he has 
any penile deformity.

The Board further notes that the July 2003 VA examination 
also shows that the veteran described erectile dysfunction 
with no indication of deformity.  Medical examination of the 
genitalia at that time revealed "normal findings" with no 
suggestion of any penile deformity observed.  A May 2004 VA 
outpatient consultation report also addresses the erectile 
dysfunction pathology at length and makes no suggestion of 
any penile deformity.

There is no objective evidence of record demonstrating that 
the veteran experiences penile deformity.  The veteran has 
not alleged the presence of such a symptom.  Because the law 
provides that where the criteria for a compensable rating 
under a Diagnostic Code are not met, a zero percent rating is 
awarded, the appellant's claim of entitlement to a 
compensable rating for erectile dysfunction must be denied.  
38 C.F.R. § 3.31

Further, because the medical evidence does not indicate that 
the veteran had removal of half or more of his penis, nor is 
there evidence of glans removal, the provisions of Diagnostic 
Codes 7520 and 7521 cannot be applied to otherwise assign a 
compensable rating.  

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD)

The veteran's service connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under the 
criteria for PTSD, as set forth at 38 C.F.R. § 4.130, a 50 
percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

For purposes of considering the evidence in connection with 
the PTSD issue, the Board notes that the Global Assessment of 
Functioning (GAF) scale is a scale from 0 to 100, reflecting 
the "psychiatric, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) ("DSM-IV") (100 representing superior functioning 
in a wide range of activities and no psychiatric symptoms).  
See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF score of 
31-40 indicates some impairment in reality testing or 
communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  A GAF of 41-50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning.  A GAF of 51-60 denotes 
moderate symptoms (e.g. flat affect, circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  A GAF of 61-70 denotes 
some mild symptoms (e.g. depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.

A June 2002 VA psychiatric examination report is of record 
and details significant symptomatology of PTSD, but does not 
show a PTSD disability picture that more nearly approximates 
a 70 percent rating.  The report expressly indicates that the 
veteran's speech was essentially clear and not illogical, 
obscure, or irrelevant.  The report states that examination 
revealed no indication of obsessional rituals interfering 
with routine activities, no indication of panic attacks, no 
indication of violent loss of impulse control, no spatial 
disorientation, and the veteran was unimpaired in his ability 
to maintain personal appearance and hygiene.  The veteran 
demonstrated an unimpaired thought process, unimpaired 
memory, and was free of delusions or hallucinations.

The veteran reported no difficulty making acquaintances, but 
did describe difficulty with close long-term relationships.  
The veteran also described problems with sleep impairment and 
did report intermittent suicidal ideation without a plan.  
Overall, however, the disability picture shown in this June 
2002 VA examination report does not more nearly approximate 
the criteria for a 70 percent PTSD disability rating rather 
than the currently assigned 50 percent rating.  The veteran's 
capacity for independent functioning was assessed to be 
essentially unimpaired, and the veteran's judgment and 
thinking are not shown to be impaired.  The veteran's 
inability to secure consistent employment was not found by 
the examiner to be a clear result of any PTSD manifestation, 
as the examiner observed that it was "unclear" why the 
veteran had been unable to obtain and sustain employment.  A 
GAF score of 60 was reported for the time of the examination 
and the prior year.  The June 2002 VA examination report 
presents a competent and probative showing of the features 
and severity of the veteran's PTSD manifestations at that 
time, and the examination does not show that a rating in 
excess of 50 percent was warranted.

A March 2004 VA outpatient psychiatric consultation report 
shows that the veteran was observed to feature symptoms of 
anger, frustration, and depression, but was not psychotic.  A 
February 2005 VA outpatient psychiatric consultation report 
shows that the veteran's PTSD persisted with primary symptoms 
shown to be anger and depression.  A GAF score of 50 was 
assigned at that time.  Another VA outpatient consultation 
with the psychiatrist took place in August 2005 and the 
report shows that the veteran's symptoms were essentially 
"unchanged" with a GAF score of 55 indicated at that time.

An August 2005 VA examination report is also of record, and 
this examination was performed by the same psychiatrist who 
performed the June 2002 VA examination.  Significantly, this 
report does describe some worsening of the veteran's PTSD 
symptoms in contrast to the June 2002 examination report.  
The August 2005 report specifically addresses the manners in 
which the disability picture associated with PTSD had 
changed.  The report indicates that the veteran reported 
"some decreased quality of life and psychosocial functional 
performance and status in terms of some increased 
depression."  A GAF score of 50 was indicated at the time of 
the examination, and a GAF score of 55 was indicated for the 
prior year.  However, it was found that the veteran's 
capacity for self care remained "good" and the veteran's 
family role functioning "remains moderately impaired."  The 
examiner also indicated that the veteran's social function 
remained as it was in June 2002, with the veteran's capacity 
for relationships "unimpaired casually but impaired for 
close relationships."  It was also noted, consistent with 
the June 2002 report, that "Recreational and leisure 
pursuits are not impaired except by veteran's report due to 
lack of funds."

The August 2005 VA examination report otherwise shows the 
veteran's PTSD symptoms to be consistent with what was 
observed by the psychiatrist in June 2002.  The veteran's 
thought processes and speech were essentially clear, 
spontaneous, and fluent with occasional tangential topics; 
the veteran was free of any delusions or hallucinations; eye 
contact was good and a normal range of affect was 
demonstrated; personal hygiene was unimpaired; memory was 
good; there was no obsessive or ritualistic behavior; the 
veteran was negative for any panic attacks; and the veteran 
was irritable but without violent loss of impulse control.  
The veteran was negative for any suicidal or homicidal 
ideation at the time of the August 2005 VA examination.

Although the veteran was apparently suffering from somewhat 
increased depression and was assigned a GAF score of 50 in 
August 2005, the Board is unable to find that a rating in 
excess of 50 percent is shown to be warranted from the 
evidence of record.  With regard to the clinical signs which 
address the criteria for a rating greater than 50 percent, 
the Board finds that the August 2005 VA examination report 
shows a disability picture that still did not meet the 
criteria for a higher rating nor do the clinical signs more 
closely approximate the criteria for a higher rating.

A March 2006 VA examination was conducted by a different 
psychiatrist than the author of the previous two VA 
examination reports.  The findings and characterization of 
the clinical disability picture associated with the veteran's 
PTSD are largely consistent between the March 2006 VA 
examination report and the previous reports.  The veteran was 
found to be normally oriented, appropriate in appearance and 
hygiene, appropriate in behavior, and demonstrated normal 
communication ability.  The veteran's concentration was 
clinically evaluated to be normal, which the examiner noted 
was a contrast to the veteran's report that he experienced 
concentration difficulties.  The veteran was absent of any 
indication of panic attacks.  The veteran showed 
suspiciousness, but was free of any delusions or 
hallucinations.  Obsessional rituals were absent, judgment 
was unimpaired, abstract thinking was normal, memory was 
normal, and suicidal and homicidal ideation were absent.

The veteran displayed an irritable and angry mood with some 
argumentativeness and flattened affect at the March 2006 VA 
examination.  Occasional abnormal speech was observed, but 
was described to be spontaneous with mild pressure and a 
tendency to wander off topic; this is essentially consistent 
with the prior VA examination reports which described a 
similar tangential nature to the veteran's shifting of topics 
during conversation.  The veteran's communication ability was 
assessed to be normal during the March 2006 examination.  The 
noted symptoms of disability which the March 2006 VA 
examination report attributes to the PTSD pathology are 
essentially the same as those described in the previous 
reports: irritability, paranoia, and sleep difficulties.  The 
veteran was observed to have no difficulty performing 
activities of daily living, no difficulty with recreation or 
leisurely pursuits, no difficulty understanding commands, and 
the veteran was observed to pose no threat of persistent 
danger of injury to himself or to others.  Additionally, the 
veteran was assigned a GAF score of 55, which is also 
essentially consistent with the previous VA examination 
reports.

The Board considers the psychiatric reports above, reflecting 
MD and PhD expertise, to be the most probative evidence of 
record on the PTSD issue.  The Board acknowledges, however, 
that the record also contains pertinent private counseling 
reports dated from August 2001 to April 2002 from "The Vet 
Center."  These records appear to contain the impressions of 
licensed social workers in consultations regarding the 
veteran's PTSD.  A September 2001 GAF score of 35 is shown, 
but the Board finds that the qualitative descriptions of the 
veteran's symptoms do not reflect the GAF score assigned.  
Indeed, the qualitative descriptions of the veteran's 
symptoms appear to be essentially consistent with the 
symptoms accounted for in the VA examination reports and 
psychiatric reports discussed above; the discussed symptoms 
feature manifestations of anxiety, anger, and irritability 
without the substantial level of psychiatric dysfunction 
contemplated by a disability rating in excess of 50 percent.

The Board also observes a December 2003 VA social worker 
consultation with the veteran which indicates a GAF score of 
45 at that time.  Although this report includes reference to 
the PTSD diagnosis, the qualitative report reveals that the 
veteran was experiencing increased anger and anxiety in the 
context of a recent family crisis; the focus of the 
consultation and the report is not specifically upon the 
veteran's PTSD pathology but rather upon the veteran's mental 
health in the midst of his family trouble.  As this report 
reflects essentially an acute exacerbation of the veteran's 
anger and anxiety, and does not indicate the types of 
symptoms and psychiatric dysfunction contemplated by a 
disability rating in excess of 50 percent, this December 2003 
VA social worker report does not meaningfully contradict the 
expert psychiatric reports of record detailing the 
manifestations of the veteran's PTSD.

It is clear from the record that the veteran experiences 
occupational and social impairment due to symptoms of his 
PTSD; such impairment is contemplated in the currently 
assigned 50 percent rating.  However, the level of impairment 
described in the criteria for the next highest rating of 70 
percent is simply not shown in the competent evidence 
characterizing the veteran's symptoms.  There is ample 
evidence probatively evaluating the veteran's symptoms, and 
the Board is unable to find support for a finding that the 
veteran's symptoms more nearly approximate the level of 
impairment contemplated by the criteria for a 70 percent 
rating; there is no showing of impairment comparable to the 
types of defects in judgment, disrupted thought process, or 
mental disorientation contemplated in the criteria for a 70 
percent rating.  As such, the preponderance of the evidence 
is against the claim for a rating in excess of 50 percent.

Entitlement to higher initial disability ratings for diabetic 
neuropathy of each upper and lower extremity, currently rated 
with 10 percent ratings for each extremity

The present appeal also involves the veteran's claim that the 
severity of his service-connected diabetic neuropathy of the 
extremities warrants higher disability ratings.  The 
veteran's diabetic neuropathy is currently evaluated at 10 
percent disabling, separately for each of the four 
extremities, under 38 C.F.R. § 4.124a, Diagnostic Code 8515 
dealing with the median nerve and Diagnostic Code 8520 
dealing with the sciatic nerve.  The Board notes that 
although the veteran's upper extremities are rated under the 
Diagnostic Code for the median nerves, the medical evidence 
characterizes the neuropathy as involving his ulnar nerves.  
The ulnar nerve is to be rated under Diagnostic Code 8516; 
for the purposes of this decision, Diagnostic Codes 8515 and 
8516 happen to provide identical ratings for "mild" and 
"moderate" incomplete paralysis of the involved nerve.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet.App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 
Vet.App. 625, 629 (1992).  In this case, the Board has 
considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

Under the applicable Diagnostic Codes discussed above, a 10 
percent rating is for application for incomplete paralysis of 
any extremity when "mild."  A higher rating may be 
warranted for an extremity when incomplete paralysis is 
"moderate" or more severe.  "Moderate" incomplete 
paralysis of the ulnar or median nerve warrants a 20 percent 
rating when of the minor upper extremity, and a 30 percent 
rating when of the major upper extremity.  "Moderate" 
incomplete paralysis of the sciatic nerve warrants a 20 
percent rating regardless of which lower extremity is 
involved.  Higher ratings under any of these Diagnostic Codes 
requires at least incomplete paralysis that is more than 
moderate.

The term "incomplete paralysis," with these and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.

 A July 2003 VA examination report shows that the veteran was 
diagnosed with diabetic neuropathy of both the upper and 
lower extremities.  For the upper extremities, the symptoms 
noted were "tingling and numbness" with the symptoms being 
described as constant.  For the lower extremities, the 
symptoms noted were "tingling and numbness, pain constantly 
and weakness"   It was described that the symptoms affected 
walking and standing for long periods, but it was further 
explained that the physician found "There is no functional 
impairment resulting" from the veteran's peripheral 
neuropathy in any of the upper or lower extremities.

Significantly, the July 2003 VA examination report shows that 
the neurological examination of the veteran's extremities 
produced entirely normal results: "The peripheral nerve 
examination is within normal limits."  Specifically, it is 
reported that at the time of the examination all upper and 
lower extremities showed "Motor function is within normal 
limits.  Sensory function is within normal limits."  For 
both the upper and lower extremities, reflex testing revealed 
"2+" indications for every reflex tested bilaterally with 
no suggestion of any abnormality.

The Board further observes that a July 2003 VA outpatient 
treatment record shows that sensation in the veteran's feet 
was examined and found to be "normal" bilaterally by 
another doctor at that time.

A June 2004 VA neurological examination report directly 
addresses the issue of peripheral neuropathy and shows that 
the veteran was "without any diffuse evidence of peripheral 
neuropathy by neurological testing."  Motor examinations 
showed "5/5" strength throughout, and there was observed to 
be no atrophy or fasciculations.  Reflexes were "+2" in the 
arms, knees, and ankles.  Sensory testing was normal 
throughout.  The veteran was diagnosed with probable mild 
right carpal tunnel syndrome, but at the time of this 
examination there was no clinical evidence of any 
manifestation of peripheral neuropathy to warrant an 
increased disability rating.

A May 2005 VA outpatient consultation record shows that the 
veteran complained of numbness in his hands and was 
prescribed neurontin for this problem.  A September 2005 VA 
outpatient treatment record shows that the veteran complained 
of numbness in his upper extremities and was referred for an 
electrodiagnostic study.  The electrodiagnostic report shows, 
significantly, that there was "electrodiagnostic evidence of 
bilateral motor ulnar neuropathies...."  Specifically, the 
findings showed for the right ulnar nerve "prolonged sensory 
latency, normal sensory amplitude, normal motor latency, 
normal motor amplitude and normal conduction velocity below 
the elbow.  There is slowed nerve conduction velocity across 
the elbow ...."  The findings showed for the left ulnar nerve 
"normal sensory latency, normal sensory amplitude, normal 
motor latency, normal motor amplitude, and normal conduction 
velocity below the elbow.  There is slowed nerve conduction 
velocity across the elbow... ."  Conduction studies of the 
left and right median nerves were found to be "normal."

The Board does note that this September 2005 report refers 
briefly to "motor" neuropathies of the ulnar nerves, but 
the discussion of the test results appears to refer to all 
motor testing as "normal" and there is no description of 
any functional deficit.  Nevertheless, the Board relies upon 
the examiner's competent interpretation of the test results 
and resolves all reasonable doubt in favor of the veteran; 
this report shows competent objective evidence of upper 
extremity neuropathy with motor involvement.

A March 2006 VA examination report also specifically 
addresses that veteran's neurological symptoms, and shows 
that "The peripheral nerve examination is within normal 
limits."  For the upper extremities, motor function was 
tested and evaluated as normal, sensory function was normal, 
and reflex testing revealed "2+" indications for every 
reflex tested bilaterally with no suggestion of any 
abnormality.  Likewise, for the lower extremities, motor 
function was tested and evaluated as normal, sensory function 
was normal, and reflex testing revealed "2+" indications 
for every reflex tested bilaterally with no suggestion of any 
abnormality.

The Board believes that, resolving reasonable doubt in favor 
of the veteran, the September 2005 electrodiagnostic test 
results which were interpreted by a competent medical 
professional as showing evidence of "motor" neuropathy of 
the ulnar nerves is more probative than the other diagnostic 
impressions of record.  Thus, the evidence of motor 
involvement in the veteran's ulnar neuropathy of each upper 
extremity is accepted by the Board despite the other 
examination reports which would appear to weigh against 
finding any motor deficit.  The Board believes that motor 
neuropathy detected in the electrodiagnostic testing, but not 
otherwise detected by examining physicians, can be reasonably 
characterized as "moderate" incomplete paralysis of the 
ulnar nerves, but does not demonstrate "severe" incomplete 
paralysis of the ulnar nerves.  Thus, a 30 percent rating for 
the major upper extremity and a 20 percent rating for the 
minor upper extremity are warranted from the date of the 
supportive electrodiagnostic evidence: September 21, 2005.  
The preponderance of the evidence is against granting any 
ratings in excess of 30 percent for the major upper extremity 
and 20 percent for the minor upper extremity.

The veteran was referred to the special electrodiagnostic 
testing of his upper extremity neuropathies when the veteran 
presented his symptoms during an outpatient consultation; a 
medical professional determined that the veteran's symptoms 
warranted such an examination and, indeed, upper extremity 
motor neuropathy was detected.  Prior to September 21, 2005, 
however, the veteran had been evaluated for his neuropathy 
and medically determined to have no functional deficits and 
no indication of motor deficits; no need for 
electrodiagnostic study was ever previously indicated.  Thus, 
there is no basis for granting an increased rating for the 
veteran's upper extremity ulnar neuropathies prior to 
September 21, 2005.  Therefore, the preponderance of the 
evidence is against granting a higher rating for this 
disability in the upper extremities prior to September 21, 
2005.

Furthermore, increased ratings are not warranted for the 
veteran's lower extremities for any period under appeal.  
With normal motor function shown by all of the evidence and 
no demonstration of notable functional impact, the neuropathy 
in each lower extremity is essentially limited to sensation 
and there is no evidence in the record to show more than mild 
incomplete paralysis in either lower extremity.  The 
veteran's reports of symptomatology to medical professionals 
have never been determined by a doctor to warrant 
electrodiagnostic study.  Thus, a rating of 10 percent for 
both lower extremities is appropriate and the preponderance 
of the evidence is against the claim that a higher rating is 
warranted for this disability in the lower extremities.

Conclusion

With regard to all of the issues on appeal addressed in this 
decision, the Board has carefully considered all of the 
pertinent evidence of record and acknowledges the statements 
and contentions of the veteran regarding his disabilities.  
Reasonable doubt has been resolved in favor of the veteran 
where applicable and some benefits sought on appeal have been 
partially granted.  The additional benefits the veteran 
claims entitlement to cannot be granted based upon the 
preponderance of the competent probative evidence.  
Consideration of these issues turns on essentially medical 
questions of diagnosis and etiology; thus, competent evidence 
to address these questions must involve medical expertise.  
The Board may not draw its own medical conclusions in 
reaching a decision.  Colvin v. Derwinski, 1 Vet.App. 171 
(1991).  While the veteran, as a lay person, is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Only a medical professional can provide evidence of 
diagnosis or etiology of a disease or disorder.

Concerning the issues of entitlement to increased ratings, 
the potential application of extraschedular provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that the veteran has not demonstrated such marked 
interference with employment or frequent hospitalizations as 
to render impractical the application of the regular rating 
schedule standards to the disabilities rated on appeal.  In 
the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

Some of the benefits sought have been partially granted in 
this decision through the resolution of reasonable doubt in 
favor of the veteran.  To the extent that the benefits sought 
on appeal have not been completely granted, the Board has 
made these determinations after finding that the 
preponderance of the evidence is against the claims.  
Consequently, the benefit-of-the doubt doctrine is 
inapplicable, and the claims must be denied to this extent.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).




ORDER

The appeal is granted in part and denied in part as follows:

Entitlement to a rating of 30 percent, but no higher, is 
warranted for peripheral neuropathy of the ulnar nerve in the 
major upper extremity from September 21, 2005.  Entitlement 
to a rating of 20 percent, but no higher, is warranted for 
peripheral neuropathy of the ulnar nerve in the minor upper 
extremity from September 21, 2005.  To this extent, the 
appeal is granted subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to service connection for diabetic retinopathy is 
not warranted.  To this extent, the appeal is denied.

Entitlement to a compensable rating for erectile dysfunction 
secondary to diabetes mellitus is not warranted.  To this 
extent, the appeal is denied.

Entitlement to a rating in excess of 50 percent for PTSD is 
not warranted.  To this extent, the appeal is denied.

Entitlement to ratings in excess of 10 percent for peripheral 
neuropathy of either upper extremity is not warranted prior 
to September 21, 2005.  To this extent, the appeal is denied.

Entitlement to ratings in excess of 10 percent for peripheral 
neuropathy of the sciatic nerve of either lower extremity is 
not warranted for any period under appeal.  To this extent, 
the appeal is denied.


REMAND

With regard to the issue of entitlement to service connection 
for chronic dermatitis chloracne, secondary to diabetes 
mellitus, the Board notes that the veteran has been diagnosed 
with "chronic dermatitis chloracne" during a July 2003 VA 
examination.  However, the July 2003 VA examination report 
leaves it unclear as to whether this diagnosis was causally 
linked to the veteran's diabetes.  The July 2003 VA 
examination report makes no clear statement regarding the 
etiology of the diagnosed chronic skin disease; the report 
includes the diagnosis among other diagnoses which are 
related to the diabetes, but the report does not make any 
express indication whether or not the skin condition was also 
determined to be a complication of the diabetes.

The July 2003 VA examination report shows that the examining 
physician observed lesions and scars over 10 percent of the 
veteran's exposed skin, and the veteran reported that his 
symptoms occurred "intermittently, as often as monthly, with 
each occurrence lasting 1 week."  The veteran was reportedly 
attempting to treat the problem with topical medications.  
The Board also notes that the veteran was observed by a 
medical professional to have a significant rash in a November 
2001 outpatient consultation report.

A March 2006 VA examination report brings confusion to the 
record in that this report indicates that the veteran denied 
that his diabetes affected his skin at that time.  In 
addition, the physician examined the veteran's skin and found 
"no signs of skin disease present."  Due to the often 
intermittent nature of skin diseases, and the veteran's 
description that the symptoms would come and go, the Board 
hesitates to accept the March 2006 VA examination report 
alone as demonstrative that the veteran's previously 
diagnosed "chronic" skin disease has resolved.   However, 
in light of the indication in the March 2006 report that the 
veteran denied experiencing skin problems associated with 
diabetes, it is unclear whether the veteran may believe that 
his skin disease has resolved or whether he simply was not 
symptomatic at that time.  Clarification should be sought 
from the veteran as to whether he still experiences skin 
disease and wishes to continue this appeal.  If the appeal is 
maintained, a new VA examination should be conducted in order 
to offer a clarifying discussion of any current chronic skin 
disease and to offer an etiology opinion regarding any skin 
disease which may be diagnosed.

With regard to the issue of entitlement to service connection 
for heart disease, secondary to diabetes mellitus or PTSD, 
the Board believes that the competent medical evidence of 
record has raised a need for further development and 
clarification.  Specifically, the Board observes that the 
record shows that the veteran has suffered from a congenital 
heart condition, and that aspects of heart disease have been 
attributed to this condition including possibly his current 
pacemaker.  However, the medical evidence does not present a 
clear picture and requires further clarity and explanation.

The July 2003 VA examination report acknowledges that the 
veteran reported a history including his belief that his 
diabetes was the cause of his "coronary artery disease" and 
his need for a pacemaker.  The July 2003 VA examination 
report's "Diagnosis" section discusses the "heart 
problems" together with the veteran's diabetes and 
complications of diabetes, but is rather ambiguous as to 
whether the examiner considered the heart problems to be 
among the complications of diabetes or a separate pathology.

An August 2005 VA examination report focusing upon diagnosis 
of the veteran's heart problems specified diagnoses of a 
congenital atrial septal defect and a resulting heart block 
which were concluded to be not likely caused or aggravated by 
diabetes.  Since the time of that report, however, the 
evidence on this issue has been clouded.  A March 2006 VA 
examination report cites the veteran's reported history 
including his belief that diabetes has caused his heart 
problems.  The "Diagnosis" section of the report does not 
expressly contradict or endorse the proposition that the 
heart disease is related to the diabetes, but does state that 
the veteran has hypertension which is at least as likely as 
not a complication of diabetes.  An addendum to this report 
was created to clarify the findings with regard to the heart, 
and this addendum describes that there is some difficulty in 
offering a precise diagnosis of the veteran's current cardiac 
pathologies due to the history of a congenital heart 
condition and surgery.  Quite significantly, however, the 
addendum states that "it is as likely as not that the 
patient has early hypertensive heart disease."

The Board notes that the veteran has since been granted 
service connection for hypertension as a complication of 
diabetes, in a rating action dated September 2006.  There is 
a medical opinion which suggests that the veteran may suffer 
from hypertensive heart disease, but the diagnosis is 
unconfirmed and unaccompanied by a persuasive medical 
rationale or clear clinical basis; the opinion appears to be 
speculative in context despite actually offering a statement 
of probability.  The Board believes further medical 
clarification is necessary to properly assess the merits of 
this service connection claim on appeal, including a clear 
medical determination as to whether the veteran can be 
currently diagnosed with a heart disease related to his 
diabetes.  It is also important to obtain a medical opinion 
as to whether any current heart pathology is distinct from 
the previously diagnosed congenital heart disease, and what 
symptoms or manifestations of the veteran's heart disease are 
associated with a diabetes diagnosis and which symptoms or 
manifestations are associated with a congenital heart defect.

Furthermore, the Board notes that according to a VA General 
Counsel's opinion, a congenital defect can be subject to 
superimposed disease or injury, and service connection may be 
warranted on the basis of aggravation.  VAOPGCPREC 82-90.  
The Board believes that a clear medical determination should 
be obtained to clarify whether the veteran's diabetes and 
complications, to include the recently service connected 
hypertension, have permanently aggravated any pre-existing 
heart pathology.

Finally, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if the benefits are awarded.  Id. 
at 488.  As this matter involves claims of entitlement to 
service-connection, and as the claims are being remanded for 
further development, the Board finds it reasonable to give 
additional notice to expressly comply with the 
Dingess/Hartman decision.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary actions to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Dingess/Hartman 
decision that VCAA notice requirements 
apply to all five elements of a service 
connection claim.

2.  The RO should take appropriate steps to 
contact the veteran or his representative 
to obtain clarification as to whether he 
maintains that he currently has a chronic 
skin disease.  Obtaining this clarification 
is deemed worthwhile because the March 2006 
VA examination report suggests that the 
veteran reported that he did not have any 
skin problems resulting from his diabetes.

3.  If the appeal for entitlement to 
service connection for a chronic skin 
disease secondary to diabetes is not 
withdrawn,  the veteran should be scheduled 
for an appropriate new VA examination to 
determine the nature and etiology of any 
current skin disease.  It is imperative 
that the claims file be made available to 
the examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiner should 
respond to the following:

    a)  Please identify any current diagnoses 
found for the veteran's skin.  In 
particular, please specify whether or not 
the veteran is currently diagnosed with 
chronic dermatitis chloracne.
    
    b)  For each current chronic disease or 
disability diagnosed for the veteran's 
skin, please state whether it is at least 
as likely as not (a 50% or higher degree of 
probability) that the disability is caused 
by or permanently aggravated by the 
veteran's diabetes or any complication of 
diabetes.  In answering this question, 
please discuss any relevant medical records 
and clinical findings.  In particular, 
please address and discuss the VA 
examination reports of July 2003 and March 
2006 which, respectively, diagnose the 
veteran with a chronic skin disease and 
subsequently indicate that there is no sign 
of a skin disease.  Please provide a 
discussion of the medical rationale for any 
conclusions drawn. 

4.  The veteran should be scheduled for an 
appropriate new VA examination to determine 
the nature and etiology of any current 
heart disabilities.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiner should 
respond to the following:

    a)  Please identify any current diagnoses 
found for the veteran's heart.  In 
particular, please specify whether or not 
the veteran is currently diagnosed with 
hypertensive heart disease.
    
    b)  For each current chronic disease or 
disability diagnosed for the veteran's 
heart, please state whether it is at least 
as likely as not (a 50% or higher degree of 
probability) that the disability is caused 
by or permanently aggravated by the 
veteran's diabetes, any complication of 
diabetes, or the veteran's service-
connected PTSD.  In answering this 
question, please discuss any relevant 
medical records and clinical findings.  
Please provide a discussion of the medical 
rationale for any conclusions drawn. 

5.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and determine if service 
connection is warranted in this case.  If 
the claim remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


